_         -             __                         -                 IZD3 Lance Drive

Andres Ramos Jr.                                                     eboibp-i^


 May 7, 2015


 Re: Appeal for Judgment Case No. 04-00721-CV


 Att: Justice Avarez, Justice Chapa, Justice Pulliam;


 i, Andres Ramos, request in writing, that I want to exercise my legal rights to appeal the
judgment made by this court on March 18, 2015.1 was advised by one of your employees, after
 I submitted my first brief ( which was denied), to go to your website ( Tex.R.App.P. 38.1) to get
 the information I was requesting. I requested a sample or guideline as to what was the format of
 the brief you wanted from me. I went to your website( not too friendly) and made a printout of
that information and tried to stay as close as I could to those guidelines, but it was not what you
wanted. This is the first time I appeal a case to this court. I found out it is very expensive. I am
 not an attorney, but I know my rights. I only went to college 6 yrs. Can you imagine the ones
 who do not have the blessing of going to college        and acquiring a higher education? The
 guidelines you require are to demanding for the ordinary citizen.


 In closing, I pray to this Fourth Court of Appeals to PLEASE allow me the right to appeal or
 please allow me the opportunity to summit another brief. ! am not an attorney, but i am trying
 hard to comply by the guidelines set forth by the law. Now if none of the above can be allowed,
 Please refund my money. I paid my dues for services that were not rendered. I got no benefits
 for my dues.


Thanks for




                                                                                           I




PS: All the help you can give me on this matter will be greatly appreciated.
     May God bless you all.
                            ft
                             %



                  .   ...




              I
             CO




&
     ^
    &<>»



    Vi   A
■ - (
   '- £ .